Exhibit 10.3

 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended. The omitted materials have been filed separately with the Securities
and Exchange Commission

 

Licence Agreement

 

The Walter & Eliza Hall Institute of Medical Research

 

TetraLogic Pharmaceuticals Corporation

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

page

 

 

 

1.

Definitions and Interpretation

1

 

 

 

 

1.1

Definitions

1

 

1.2

Interpretation

6

 

1.3

Headings

6

 

1.4

Business Days

7

 

 

 

 

2.

Term

7

 

 

 

3.

Commercialisation

7

 

 

 

 

 

3.1

Reasonable Commercial Endeavours

7

 

3.2

Applicable Laws

7

 

3.3

Reporting of Activities

7

 

3.4

Discontinuing the Activities

7

 

 

 

 

4.

WEHI’s Rights and Obligations

8

 

 

 

 

 

4.1

Technical assistance

8

 

4.2

Right to do research

8

 

4.3

Limitation of liability

8

 

 

 

 

5.

Licence

8

 

 

 

 

 

5.1

Licence granted to TetraLogic

8

 

5.2

Right to sub-licence

8

 

5.3

Prosecution and Maintenance of the Licensed Patents

9

 

5.4

Entitlement to license Licensed Patents and Background Technology

9

 

5.5

Licence granted to the WEHI

9

 

 

 

 

6.

Project IP

9

 

 

 

 

 

6.1

Ownership

9

 

6.2

Project IP subject to Licence

10

 

 

 

 

7.

Payments

12

 

 

 

 

 

7.1

Minimum research and development funding

12

 

7.2

Payments

12

 

7.3

Gross up of royalties

13

 

7.4

Sales of Products

13

 

7.5

Timing of payments

13

 

7.6

Currency and form of payment

13

 

 

 

 

8.

Intellectual Property Infringement

13

 

 

 

 

 

8.1

Notification

13

 

8.2

Actions and assistance

14

 

8.3

Indemnity

14

 

 

 

 

9.

Confidentiality

14

 

 

 

10.

Indemnity and Insurance

15

 

 

 

 

 

10.1

Indemnity

15

 

10.2

Release

15

 

10.3

Continuing indemnity

16

 

10.4

Insurance

16

 

i

--------------------------------------------------------------------------------


Contents

 

 

 

page

 

 

 

11.

Offer to Assign

16

 

 

 

 

 

11.1

Offer to assign

16

 

11.2

Rights on exercise of offer

16

 

 

 

 

12.

Termination

16

 

 

 

 

 

12.1

Termination for Due Cause or Otherwise

16

 

12.2

Consequences of Termination

16

 

12.3

Rights prior to Termination

16

 

12.4

Non-payment of royalty stream

16

 

 

 

 

13.

Force Majeure

16

 

 

 

 

 

13.1

Effect of Force Majeure

16

 

13.2

Remedial action

17

 

 

 

 

14.

Dispute Resolution

17

 

 

 

 

 

14.1

Good faith negotiation

17

 

14.2

Disputes generally

17

 

14.3

Mediation

17

 

 

 

 

15.

Notices

17

 

 

 

 

 

15.1

Method

17

 

15.2

Address for service

18

 

 

 

 

16.

General

18

 

 

 

 

 

16.1

Amendment

18

 

16.2

Assignment

18

 

16.3

Governing law

18

 

16.4

Costs

18

 

16.5

Further assurance

18

 

16.6

Waiver of rights

19

 

16.7

Entire agreement

19

 

16.8

Consents

19

 

16.9

Relationship

19

 

16.10

Counterparts

19

 

16.11

Attorneys

19

 

 

 

 

Execution

21

 

ii

--------------------------------------------------------------------------------


 

Licence Agreement

 

Parties

 

1.                                     The Walter and Eliza Hall Institute of
Medical Research ABN 12 004 251 423 of 1G Royal Parade, Parkville, Victoria 3050
(WEHI)

 

2.                                     TetraLogic Pharmaceuticals Corporation of
343 Phoenixville Pike, Malvern, Pennsylvania 19355 (TetraLogic)

 

Introduction

 

A.                                   WEHI is in possession of the Licensed
Patents and Background Technology.

 

B.                                   WEHI has granted to TetraLogic a right of
first refusal for a worldwide exclusive license, for for the purpose of
Commercialisation of the Licensed Patents;

 

C.                                   WEHI has agreed to grant to TetraLogic a
worldwide exclusive licence of the Licensed Patents for the purpose of
Commercialisation of the Licensed Patents.

 

D.                                   WEHI has further agreed to grant TetraLogic
a worldwide non-exclusive licence of the Background Technology which is
necessary or useful for that Commercialisation.

 

E.                                    TetraLogic has agreed to use reasonable
commercial endeavours to Commercialise the Licensed Patents on the terms and
conditions set out in this Agreement.

 

Operative clauses

 

1.                                     Definitions and Interpretation

 

1.1                              Definitions

 

In this Agreement, unless the context otherwise requires:

 

Accountant means an independent accountant qualified to practise in Australia or
equivalent if required to inspect Books and Records overseas;

 

Activities means the activities set out in clause 3.1;

 

Affiliate means any entity that, directly or indirectly, controls, is controlled
by or is under common control with a party for so long as such control exists,
where “control” for purposes of this Agreement means the decision making
authority as to such entity including in relation to financial and operational
policies and, further, where such control shall be presumed to exist where an
entity owns more than 50% of the equity entitled to vote regarding composition
of the board of directors or other body entitled to direct the affairs of the
entity.

 

Agreement means this agreement and includes all schedules, annexures and
attachments to this agreement;

 

1

--------------------------------------------------------------------------------


 

Applicable Laws means all laws, regulations, statutes, by-laws, codes of conduct
and industry standards applicable to the manufacture and/or sale of the
Products;

 

Background Technology means all drawings, specifications, processes, techniques,
samples, specimens, prototypes, designs, research and development results, test
results, and other technical and scientific information which have been
produced, developed, acquired, licenced or are otherwise held by WEHI at the
Commencement Date (subject to any prior licences to third parties);

 

Books of Account with respect to Net Income and Net Sales means all usual books
and records and which are required to fully record and explain all transactions
and terms comprising Net Income and Net Sales;

 

Business Day means a day that is not a Saturday, Sunday or public holiday in
Melbourne;

 

Commencement Date means January 1, 2014;

 

Commercialise or Commercialisation means:

 

(a)                                to develop, manufacture, use and market;

 

(b)                                to use, manufacture, market or otherwise
dispose of any product resulting from the Commercialisation; or

 

(c)                                 to licence any third party to do any of the
things referred to in (a) or (b) above;

 

Confidential Information means any confidential information, in any form or
media relating to or representing the Background Technology and any Intellectual
Property therein, or other confidential information of either party, other than
information which:

 

(a)                                was in the public domain at the time of its
disclosure or subsequently comes into the public domain otherwise than through
breach by the receiving party;

 

(b)                                came into the knowledge of the receiving
party by lawful means from a third party and without breach of any obligation of
confidentiality by any third party; or

 

(c)                                 was in fact known to the receiving party,
without breach of any obligation of confidentiality by any third party,  prior
to its disclosure to the receiving party;

 

CRADA means the Material Transfer Agreement between the parties dated 26
November 2012 as varied and amended by the Deed of Variation to Material
Transfer Agreement;

 

Due Cause means the other party:

 

(a)                                fails to pay when due any sum payable under
this Agreement and such default continues for a period of 30 days after receipt
of a written notice requiring payment;

 

(b)                                is in material breach of any of its other
obligations under this Agreement and, if that breach is capable of remedy, does
not rectify that breach within 60 days after receipt of a notice to remedy that
breach;

 

(c)                                 is unable to pay its debts as they fall due,
makes or commences negotiations with a view to making a general re-scheduling of
its indebtedness, a general assignment, scheme of arrangement or composition
with its creditors;

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

(d)                                ceases to carry on business or disposes of
the whole or a material part of its business other than to reconstruct or
amalgamate while solvent on terms approved by the other party (which approval
will not be unreasonably withheld);

 

(e)                                 takes any corporate action or any steps are
taken or legal proceedings are started for:

 

(1)                                 its winding-up, dissolution, liquidation, or
re-organisation, other than to reconstruct or amalgamate while solvent on terms
approved by the other party (which approval will not be unreasonably withheld);
or

 

(2)                                 the appointment of a controller, receiver,
administrator, official manager, trustee or similar officer of it or of any of
its revenues and assets; or

 

(f)                                  seeks protection or is granted protection
from its creditors, under any applicable legislation;

 

Financial Year means each year or part year after the Commencement Date ending
30 June;

 

Force Majeure means any cause which is not reasonably within the control of the
party affected, including without limitation an act of God, strike, lockout or
other interference with work, war (declared or undeclared), blockade,
disturbance, lightning, fire, earthquake, storm, flood, explosion, governmental
or quasi governmental restraint, expropriation, prohibition, intervention,
direction or embargo, unavailability or delay in availability of materials,
equipment or transport, inability or delay in obtaining governmental or quasi
governmental approvals, consents, permits, licenses, authorities or allocations;

 

GST means goods and services tax or similar value added tax levied or imposed in
Australia pursuant to the GST Act;

 

GST Act means A New Tax System (Goods and Services Tax) Act 1999 (Cth);

 

Improvement means an improvement, enhancement, development, modification or
adaptation of the subject matter claimed in the Licensed Patents;

 

Intellectual Property or IP includes all patent, copyright and industrial and
intellectual property rights of whatever nature, including without limitation
all rights in relation to know-how, inventions, plant varieties, registered and
unregistered trade marks (including service marks), registered designs,
Confidential Information and circuit layouts, and all other rights resulting
from intellectual activity in the industrial, scientific, literary or artistic
fields;

 

Licensed Patents means ****** as well as any patents issued thereon and includes
any divisional, continuation or continuation-in-part application, provisional,
substitutions, patents of addition, reissues, renewaals or extensions thereof
(including any supplemental patent certificates), and any confirmation patents
or registration patents and any foreign counterparts to such applications
thereof. and other WEHI patent applications and patents (including the
categories defined above) constituting Project IP or Improvements.

 

Loss or Claim means, in relation to any person, a damage, loss, cost, expense or
liability incurred by the person or a claim, action proceeding or demand made
against the person, however arising and whether present or future, fixed or
unascertained, actual or contingent;

 

Net Income means income received by TetraLogic from sublicensing to an
unaffiliated third party of the Licensed Patents or licensing any unaffiliated
third party to make use or sell

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

3

--------------------------------------------------------------------------------


 

Products, including one-time or milestone payments but excluding royalties on
Net Sales and income received for research purposes. Such Net Income will be
after deducting any expenses associated with:

 

(a)                                obtaining and maintaining the Licensed
Patents or other such Intellectual Property including patent filing, patent
application prosecution and any other patent application costs as well as
ongoing maintenance fees; and

 

(b)                                any legal costs associated with any actions
of TetraLogic pursuant to clause 8.2;

 

Net Sales means the amount invoiced by TetraLogic or Sub-licensees for sales of
any Product to unaffiliated third parties less the following deductions:

 

(a)                                transportation and freight charges, insurance
charges, and any other charges relating to the sale, transportation,
distribution, delivery or return of the Product;

 

(b)                                customs duties, sales, excise and use taxes
and any other governmental charges actually paid in connection with the
transportation, distribution, use or sale of a Product (but excluding what is
commonly known as income taxes);

 

(c)                                 rebates and premiums granted or allowed in
connection with the sale of a Product and fees paid to distributors, consignees,
customers or agents in connection with the sale of the Product;

 

(d)                                allowances, refunds or credits to customers
on account of governmental requirements, price differences, rejection,
outdating, returns or recalls of the product, reasonable quantity discounts,
cash discounts or chargebacks granted in connection with the sale of the
Product; and

 

(e)                                 any expenses associated with:

 

(1)                                 obtaining and maintaining the Licensed
Patents including patent filing, patent application prosecution and any other
patent application costs as well as ongoing maintenance fees; and

 

(2)                                 any legal costs associated with any actions
of TetraLogic pursuant to clause 8.2;

 

If a Product is sold in the form of a product that contains a Product together
with one or more ingredients, products, devices or components (Combination
Product), then Net Sales will be determined by mutual agreement of the parties
in good faith taking into account the perceived relative value contribution of
the Product and the other product(s) in the Combination Product. If no agreement
can be reached between the parties, a third party expert agreed on by the
parties will arbitrate, and the expert’s decision will be final and binding on
the parties;

 

If a Product is a formulation of a compound that is substantially the same as
that sold by TetraLogic or its sub-licensees for use as a cancer therapeutic or
other indication that is not covered by the claims of the Licensed Patents, then
Net Sales shall be calculated on the uses or applications of the Product covered
by the claims of the Licensed Patents and shall exclude sales of TetraLogic’s
compound for pre-existing or other uses or applications developed by Tetralogic
independent of WEHI. The parties agree, with respect to such Product, to
mutually determine in good faith negotiations the method to determine a
reasonable allowance for Net Sales for new uses or applications of the Product
covered by the claims of the Licensed Patents, which may involve a surrogate
measure for the calculation

 

4

--------------------------------------------------------------------------------


 

of Net Sales, such as increases in sales volume beyond a base level for
pre-existing uses or applications.  If the parties are uable to agree, the
reasonable allowance for Net Sales for new uses or applicationsshall be finally
determined by an independent expert to be agreed or failing that appointed by
the President for the time being of the Licensing Executives Society.

 

For clarification, sales of Products by TetraLogic, its Affiliates or
Sub-licensees to another of these entities for resale by such entity to an
unaffiliated third party will not be deemed a sale for purposes of Net Sales;

 

Further, transfers or dispositions of the Products:

 

(a)                                for charitable or promotional purposes;

 

(b)                                for preclinical, clinical, regulatory or
governmental purposes; and

 

(c)                                 for use in any tests or studies reasonably
necessary to comply with any law, regulation or request by a regulatory
authority,

 

will not, in each case, be deemed to be part of Net Sales;

 

Product means any product falling within a valid claim of the Licensed Patents;

 

Project Details means the written description to be agreed from time to time
identifying the subject matter and details of a Research Project (comprising as
a minimum the matters set out in the Schedule) which written description shall
be taken to form part of this Agreement;

 

Project IP means Improvements and new Intellectual Property arising during the
course of any research and development by WEHI or TetraLogic in respect of the
Licensed Patents under the CRADA or a Research Project otherwise pursuant to any
research or other agreement between the parties;

 

Remaining Term means the period commencing on Acceptance and expiring at the end
of the Term;

 

Research Budget means the budget in relation to a Research Project that is set
out in the Project Details as amended by the parties from time to time;

 

Research Project means a project of research and development work agreed to by
the parties from time to time as set out in the Project Details, to be conducted
by the parties in accordance with the agreed outline and Research Budget,
subject to any variation or modification agreed by the parties in writing;

 

Trade Sale Event means the date that completion occurs under a contract between
all of the shareholders for the time being in TetraLogic and any independent
third party in relation to the sale to that independent third party of all the
shares in TetraLogic;

 

Stock Exchange means a stock exchange or body corporate the subject of approvals
or declarations under the law of a relevant jurisdiction to be a stock exchange
or a similar body; and

 

Term means the later of 15 years from the Commencement Date or the date upon
which the last of the Licensed Patents expires, or such longer period as may be
mutually agreed by the parties in writing, unless this Agreement is earlier
terminated in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

1.2                              Interpretation

 

In this Agreement, unless the context otherwise requires:

 

(a)                                a reference to:

 

(1)                                 legislation (including subordinate
legislation) is to that legislation as amended, re-enacted or replaced, and
includes any subordinate legislation issued under it;

 

(2)                                 a document or agreement, or a provision of a
document or agreement, is to that document, agreement or provision as amended,
supplemented, replaced or novated;

 

(3)                                 a party to this Agreement or to any other
document or agreement includes a permitted substitute or a permitted assign of
that party;

 

(4)                                 a person includes any type of entity or body
of persons, whether or not it is incorporated or has a separate legal identity,
and any executor, administrator or successor in law of the person; and

 

(5)                                 anything (including a right, obligation or
concept) includes each part of it;

 

(b)                                the singular includes the plural and vice
versa;

 

(c)                                 a reference to an individual or person
includes a corporation, partnership, joint venture, association, authority,
trust, state or government and vice versa;

 

(d)                                a reference to any gender includes all
genders;

 

(e)                                 a reference to a recital, clause, schedule,
annexure or exhibit is to a recital, clause, schedule, annexure or exhibit of or
to this Agreement;

 

(f)                                  a recital, schedule, annexure or a
description of the parties forms part of this Agreement;

 

(g)                                 where an expression is defined, another part
of speech or grammatical form of that expression has a corresponding meaning;

 

(h)                                if an example is given to anything (including
a right, obligation or concept), such as by saying it includes something else,
the example does not limit the scope of that thing.

 

(i)                                    a reference to dollars or $ is to United
States currency; and

 

(j)                                   the words subsidiary, holding company and
related body corporate have the same meanings as in the Corporations Act 2001.

 

1.3                              Headings

 

In this Agreement, headings are for convenience only, and do not affect
interpretation.

 

6

--------------------------------------------------------------------------------


 

1.4                              Business Days

 

If the day on or by which a party must do something under this Agreement is not
a Business Day the party must do it on or by the next Business Day;

 

2.                                     Term

 

This Agreement will commence operation on the Commencement Date and shall
continue for the Term, or such longer period as may be mutually agreed by the
parties in writing, unless this Agreement is earlier terminated in accordance
with its terms.

 

3.                                     Commercialisation

 

3.1                              Reasonable Commercial Endeavours

 

TetraLogic must use reasonable commercial endeavours (and procure that its
Sub-licensees use reasonable commercial endeavours):

 

(a)                                to Commercialise the Licensed Patents and
Project IP; and

 

(b)                                to promote and develop the sale of the
Products.

 

3.2                              Applicable Laws

 

TetraLogic must ensure that the Products are made or sold by TetraLogic or its
Sub-licensees in accordance with all Applicable Laws.

 

3.3                              Reporting of Activities

 

Within sixty days following the end of each Financial Year, TetraLogic will
submit to WEHI a written report detailing its Activities including research and
development during the immediately preceding year.

 

3.4                              Discontinuing the Activities

 

(a)                                If at any time, TetraLogic, in its absolute
discretion, determines that the Activities are no longer commercially viable, it
may give WEHI ninety days’ notice to this effect.

 

(b)                                Upon this notice being given, the parties
will meet and negotiate in good faith the future Commercialisation and
respective rights of each party. In the event that the parties are unable to
reach a continuing agreement within that ninety day period, either party may
immediately terminate this Agreement upon written notice to that effect to the
other party.

 

(c)                                 Where the Agreement is terminated under this
clause any further licence fee payment which would otherwise have been payable
but for the termination will no longer be payable.

 

(d)                                Where the Agreement is terminated under this
clause, a final royalty report will be promptly prepared and sent to WEHI. That
report will include details of Net Income and Net Sales as at the date of
termination including a calculation of any royalties due to WEHI. TetraLogic
will remit any royalty payment to WEHI within 30 days of sending that report.

 

7

--------------------------------------------------------------------------------


 

4.                                     WEHI’s Rights and Obligations

 

4.1                              Technical assistance

 

To the extent reasonably possible, WEHI will give or cause to be given to
TetraLogic such reasonable technical assistance and advice based on WEHI’s
know-how relating to the Licensed Patents and Project IP as, in the reasonable
opinion of WEHI, may be necessary for TetraLogic to perform its obligations
under this Agreement.

 

4.2                              Right to do research

 

WEHI shall have the right of first negotiation to carry out any research
requirements of TetraLogic which TetraLogic desires to outsource to third
parties in relation to Commercialisation of the Licensed Patents where, in the
reasonable judgment of TetraLogic, that research is within WEHI’s field of
expertise and capacity on reasonable terms and conditions in accordance with
custom and practice in the industry contained in a mutually agreeable definitive
agreement to be negotiated in good faith by the parties.. If WEHI does not take
up its right of first negotiation within 20 Business Days after receiving a
written offer, then TetraLogic shall be free to offer the rights to third
parties.For avoidance of doubt, TetraLogic will offer WEHI participation, and
potentially clinical leadership in the initial Phase 1 clinical study and
participation in any Phase 2 and Phase 3 studies.

 

4.3                              Limitation of liability

 

(a)                                WEHI’s liability in relation to any Loss or
Claim suffered or incurred by TetraLogic relating to any technical assistance
provided, or research carried out under the CRADA or a Research Project or
otherwise, by WEHI shall be limited, to the maximum extent permitted by law, to
the amount of payments received by WEHI in accordance with clause 7.1 in
relation to the relevant work.

 

(b)                                WEHI shall not be liable for any special,
indirect or consequential loss or damage or loss of profits.

 

5.                                     Licence

 

5.1                              Licence granted to TetraLogic

 

(a)                                WEHI hereby grants to TetraLogic a worldwide
exclusive (even as to WEHI, other than pursuant to clause 5.5) licence
(including a right to sub-licence) to the Licensed Patents and the Project IP
for the Activities.

 

(b)                                WEHI also grants to TetraLogic a worldwide
non-exclusive licence (including a right to sub-licence) to use any Background
Technology which is necessary for the Activities.

 

5.2                              Right to sub-licence

 

TetraLogic shall be free to grant sub-licences of the Licensed Patents during
the Term to any party provided that (a) the execution of a sublicense or a
subcontract shall not in any way diminish, reduce or eliminate any of
TetraLogic’s obligations under this Agreement, and TetraLogic shall remain
primarily liable for such obligations; (b) TetraLogic shall provide a copy of
the sublicense agreement to WEHI; and (c) TetraLogic shall only grant a
sublicense to any Affiliate or third party which undertakes to perform those
obligations of this Agreement relevant to such sublicense in accordance with the
terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

5.3                              Prosecution and Maintenance of the Licensed
Patents

 

(a)                                The parties shall agree on IP protection.
TetraLogic, at its cost, will be solely responsible for obtaining and
maintaining the Licensed Patents including patent filing, patent application
prosecution and any other patent application costs as well as ongoing
maintenance fees.

 

(b)                                WEHI will, at TetraLogic’s request and cost,
execute all documents and do all things necessary to assist TetraLogic in the
filing, prosecution and maintenance of the Licensed Patents.

 

(c)                                 Should the parties not agree on IP
protection in that TetraLogic does not wish to prosecute a patent but WEHI
wishes to do so, WEHI may prosecute that patent application at its own expense.

 

(d)                                Notwithstanding clause 5.3(a), should
TetraLogic decide to allow any of the Licensed Patents to lapse, it will
promptly notify WEHI of this decision and before lapsing takes place, give WEHI
at least fourteen days in which to indicate whether WEHI will continue with that
patent or patent application at WEHI’s expense.

 

(e)                                 In the event WEHI proceeds under clauses
5.3(c) or 5.3(d), WEHI will thereafter become responsible for that patent or
patent application and for the avoidance of doubt has the right to commercialise
that patent or patents, and the definition of Licensed Patents will be deemed
amended to exclude that patent or patent application from its meaning.

 

5.4                              Entitlement to license Licensed Patents and
Background Technology

 

WEHI warrants and represents to TetraLogic that:

 

(a)                                it is free and entitled to grant the licences
specified in this clause including, without limitation all necessary consents
from the inventors of the Licensed Patents; and

 

(b)                                it will not assign, encumber or otherwise
deal with Licensed Patents and its Background Technology, except with the prior
written approval of the TetraLogic (such approval not to be unreasonably
withheld).

 

5.5                              Licence granted to the WEHI

 

TetraLogic grants to the WEHI a non-exclusive licence (excluding the right to
sub-licence) to the Licensed Patents, Project IP and future Improvements solely
for internal non-commercial research uses.

 

6.                                     Research Projects

 

6.1                              Ownership of Project IP

 

Despite anything to the contrary in the CRADA, all Intellectual Property
invented solely by WEHI in the Project IP from inception of the CRADA shall vest
in WEHI, invented solely by TetraLogic shall vest in TetraLogic and invented by
employees or agents or both parties shall vest jointly in both parties as
tenants in common in equal shares.  WEHI may with

 

9

--------------------------------------------------------------------------------


 

TetraLogic’s prior written consent collaborate with third parties with respect
to a Research Project on terms that WEHI will own any Improvements that result
from the collaboration.  Such Improvements will form part of Project IP.

 

6.2                              Project IP subject to Licence

 

The Project IP will be deemed to be part of Licensed Patents for all purposes in
this Agreement.

 

6.3                              Parties to collaborate in the Research Project

 

The parties will collaborate in conducting the research in relation to each
Research Project for the duration of the respective Research Project.

 

6.4                              Research Results

 

Each party will procure that all research results which may give rise to Project
IP are disclosed to the other party through the management process set out in
clause 6.8.

 

6.5                              Resources and personnel

 

Each party will provide all necessary resources and personnel, to allow the
research to be conducted in an efficient, professional and workmanlike manner,
in accordance with the Research Project.  Supervising personnel will be those
indicated in the Project Details and/or such other persons as nominated by each
party and approved from time to time by the other party, which approval must not
be unreasonably withheld.

 

6.6                              Research premises

 

WEHI will allow Tetralogic full access to its premises for the purpose of
inspecting the progress of the research, reviewing the resources being applied
and generally ensuring compliance with the requirements of the Research Project,
upon reasonable notice and subject to reasonable security requirements during
usual business hours.  Such persons may make tests and analyses of equipment and
apparatus utilised in the research and examine any books and records maintained
in relation to the performance of the research.

 

6.7                              Conduct of Research Project

 

Each party must:

 

(a)           use all reasonable endeavours to conduct the Research Project in
accordance with this Agreement;

 

(b)                                use all reasonable endeavours to conduct the
research in an efficient, professional and businesslike manner; and

 

(c)                                 ensure that the research is conducted in
compliance with all relevant statutory and other requirements.

 

6.8                              Project Management

 

Each party must cooperate with the other party and any other collaborating
research organisations in relation to fulfilment of the Research Project.  The
management process involves two-way communication between the parties through
the committee or other process

 

10

--------------------------------------------------------------------------------


 

identified in the Project Details.  Each party’s supervising personnel will
participate in meetings of any applicable committee, as required.

 

6.9                              Project Committee

 

Unless otherwise specified in the Project Details, the project committee in
relation to the Research Project shall be comprised of equal WEHI and Tetralogic
representatives and, by agreement, other third parties as may be relevant.  The
project committee may meet, adjourn and otherwise regulate its meetings as it in
its absolute discretion thinks fit, including without limitation, convening and
conferring by telephone or other means of audiovisual communications and
permitting members to appoint alternatives.

 

The project committee will finalize the Project Details and Project budget for
the initial Research Project within thirty (30) days after the Commencement
Date.

 

6.10                       Project Committee to report quarterly

 

Unless otherwise agreed, the project committee will give each party within one
month after the end of each calendar quarter a report on the research work
performed during that quarter, and any research results arising from that work.

 

6.11                       Contents of quarterly report

 

Unless otherwise agreed, each quarterly report of the project committee must
include the following:

 

(a)                                any milestones achieved;

 

(b)                                the resources applied by the parties during
the quarter;

 

(c)                                 any material obstructions or delays in the
research;

 

(d)                                expenditures during the preceding quarter,
and any proposed material variations to the Research Project for the following
quarter;

 

(e)                                 any research results arising during the
quarter which may give rise to Project IP;

 

(f)                                  any recommendations of the project
committee in respect of the remainder of the research, including (without
limitation):

 

(1)                                 continuing, varying or terminating any part
of the research;

 

(2)                                 application for Intellectual Property
protection; or

 

(3)                                 proposed Commercialisation;

 

(g)                                 such other matters in relation to the
Research Project or Project IP as may be reasonably requested from time to time
by the parties.

 

6.12                       Modification or Termination of Research Project

 

If on the recommendation of the project committee, it appears that the research
in relation to a Research Project in whole or part is not achieving its
objectives or those objectives are not commercially viable, and the parties are
unable to agree on any variation or modification of

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

the Research Project, the Research Project may be terminated immediately by
either party by written notice to the other party.

 

6.13                       Records and Accounts

 

Each party must keep complete records and accounts in respect of the research
carried out by that party.  The records and accounts must be sufficient to
enable a complete understanding of all Project IP and contributions and
expenditure by the party against the Research Budget made and all steps taken in
the research.

 

6.14                       Contributions

 

Each party agrees to pay the cash component (if any) of its contribution for the
purpose of pursuing the Research Project, and to apply to the in-kind component
of its contribution, in accordance with the Research Budget.  Cash contributions
must be paid quarterly in advance unless otherwise agreed. The first cash
contribution must be paid within thirty (30) days of signing this Agreement

 

7.                                     Payments

 

7.1                              Minimum research and development funding

 

TetraLogic shall pay to WEHI at least $****** over the first four  (4) years of
the Agreement to investigate and analyze the efficacy of SMAC mimetics ******
(payable in accordance with a mutually agreed written budget for each research
project) in respect of research and development carried out by WEHI in respect
of the Licensed Patents through one or more Research Projects, subject to
agreement on Project Details.  The terms and conditions of this Agreement shall
govern the rights and obligations of the parties with respect to such Research
Projects.

 

Initial experiments will investigate the ability of SMAC mimetics to control /
eliminate:

 

******

 

7.2                              Payments

 

If TetraLogic receives any Net Income or Net Sales then it shall pay to WEHI a
proportion of its Net Income or Net Sales as follows:

 

(a)                                ****** of Net Income; and

 

(b)                                ****** of Net Sales.

 

TetraLogic shall make the following milestone payments (1st indication only):

 

******

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

 

If TetraLogic develops more than one Product or develops a Product for
additional indications, then TetraLogic shall pay an amount equal to fifty
percent (50%) of each of the above R&D Milestone for each additional Product or
additional indication that requires a separate regulatory approval, up to a
maximum of 2 additional Products or indications.

 

For purposes of this Section, a Phase IIb Trial shall mean a randomized clinical
study of a Product in human subjects for the purpose of exploring evidence of
efficacy and acceptable safety and tolerability.

 

If Tetralogic pays WEHI less than $****** per annum (i.e. annualised) in any
Financial Year of this Agreement by way of payments under Research Projects
entered into pursuant to clause 7.1, the parties agree that the shortfall may be
carried forward to the next Financial Year. If at the end of the fourth year
there remains a shortfall (ie an aggregrate shortfall below $****** then unless
WEHI agrees that it may be carried into a fifth year, Tetralogic must within 60
days after the end of the fourth year, pay a milestone fee equal to the
shortfall.

 

7.3                                    Gross up of royalties

 

All payments of royalties, milestones and licence fees under clause 6.3 that are
subject to deduction of United States withholding taxes shall be grossed up so
that the net amounts received by WEHI after deduction of any applicable tax
payable in the United States shall equal the amounts to which WEHI would
otherwise have received if no tax was payable.

 

7.4          Sales of Products

 

(a)No payments under clause 7.2 shall be due and payable upon the sale or other
transfer of Product among TetraLogic and its Sub-licensees, but in such cases
the payment shall be due and payable and calculated upon TetraLogic’s or its
Sub-licensee’s sale of such Product to the first entity who is not TetraLogic or
a Sub-licensee.

 

(b)TetraLogic must ensure that sales of Products by TetraLogic and its
Sub-licensees to third parties excluding promotional samples up to an amount of
5% of sales of Products are on an arm’s length basis and if in doubt TetraLogic
will provide notification to WEHI in advance.

 

7.5          Timing of payments

 

TetraLogic shall pay to WEHI any monies due under clause 7.2 on a quarterly
basis, within 45 days after the end of each calendar quarter.

 

7.6          Currency and form of payment

 

All payments to be made by TetraLogic to WEHI under this agreement shall be made
in United States dollars or such other currency as agreed by the parties from
time to time and be paid via wire transfer or such other method as is specified
by WEHI from time to time in immediately available funds to a bank account in
Australia in WEHI’s name designated in writing by WEHI from time to time.

 

8.                                     Intellectual Property Infringement

 

8.1                              Notification

 

(a)                                Each party agrees to promptly notify the
other in writing of any potential infringement of any of the Licensed Patents or
Project IP by third parties which may come to its attention.

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Securities and
Exchange Commission

 

13

--------------------------------------------------------------------------------


 

(b)                                If either party becomes aware of a patent or
other third party Intellectual Property right which may be infringed by the
Commercialisation of the Licensed Patents or Project IP, or receives a notice
alleging such infringement, that party will immediately notify the other party.

 

8.2                             Actions and assistance

 

(a)                                TetraLogic will have the first right, at its
own cost, to take any legal action it deems necessary or advisable to eliminate
or minimise the consequences of either:

 

(1)                                 potential infringement of the Licensed
Patents or Project IP; or

 

(2)                                 potential infringement by the
Commercialisation of the Licensed Patents or Project IP.

 

(b)                                If TetraLogic does not take any action under
clause 8.2(a) within thirty days of becoming aware of that potential
infringement, WEHI may take action in relation to such potential infringement at
its cost and shall be entitled to keep any proceeds of the action.

 

(c)                                 Each party will co-operate fully and
promptly with, and provide all reasonable assistance to, the other party in
respect of any action brought by or against the other party in relation to that
potential infringement.

 

8.3                              Indemnity

 

Where one party independently commences or defends litigation in accordance with
this clause 8, that party:

 

(a)                                must indemnity and keep indemnified the other
party from and against all loss, damage, costs, charges, expenses and other
liabilities which may be suffered or incurred by the other party arising out of
any claim so asserted or action instituted by the party which commences or
defends litigation in accordance with this clause 8; and

 

(b)                                must bear the whole of the costs thereof
including any damages or costs awarded against WEHI and/or TetraLogic.

 

9.                                     Confidentiality

 

Subject to this clause, no party shall (without the written consent of the other
party) disclose the terms of this Agreement or any Confidential Information of
the other to any third party or use any Confidential Information of the other
party except for the purpose for which it was disclosed, except for disclosures:

 

(a)                                in the form of scientific publications
expressly permitted under the CRADA; or

 

(b)                                required by law or government authorities;

 

(c)                                 to Sub-licensees, agents, contractors and
employees or financial, insurance or legal advisers on a need to know basis and
provided they agree to be bound by obligations of confidentiality; or

 

(d)                                reasonably necessary in connection with:

 

14

--------------------------------------------------------------------------------


 

(1)                                 filing or prosecuting patent applications;

 

(2)                                 prosecuting or defending litigation;

 

(3)                                 conduct of research studies or clinical
trials; or

 

(4)                                 seeking regulatory approval of a Product.

 

(5)                                 negotiating and entering into a sublicensee
agreement, provided that such disclosure is subject to a written confidentiality
agreement at least as stringent as the confidentiality provisions of this
Agreement.

 

WEHI acknowledges and agrees, following execution of this Agreement, TetraLogic
may decide to make a public announcement regarding the entering into of this
Agreement (and if it does so, the terms of the public announcement shall be
mutually agreed).

 

10.                              Indemnity and Insurance

 

10.1                       Indemnity

 

TetraLogic indemnifies and agrees to keep fully indemnified on demand each of
WEHI, and its respective directors, officers, employees and students
(Indemnified) against:

 

(a)                                any Loss or Claim which may be brought
against the Indemnified or any of them and whether at common law, in equity or
pursuant to statute or otherwise to the extent arising out of :

 

(1)                                 any Commercialisation or use of the Licensed
Patents by TetraLogic,

 

(2)                                 any manufacture, marketing, sale,
distribution or use of Products by TetraLogic; and

 

(3)                                 any unlawful act or omission by TetraLogic
(including, without limitation, any negligence or breach of contract or duty or
failure to comply with any laws);

 

(collectively called TetraLogic’s Obligations); and

 

(b)                                any breach of this agreement by TetraLogic,

 

excluding:

 

(c)                                 any costs, damages, expenses, claims,
liabilities and losses to the extent arising as a result of any breach of this
agreement, or any gross negligence or wilful act or ommission by WEHI; and

 

(d)                                any special, indirect or consequential loss
or damage or loss of profits.

 

10.2                       Release

 

TetraLogic hereby fully releases each Indemnified from and against all Loss or
Claim directly or indirectly relating to TetraLogic’s Obligations, except for
claims described in Section 10.1(c) of this Agreement.

 

15

--------------------------------------------------------------------------------


 

10.3                       Continuing indemnity

 

The indemnity in clause 10.1 is a continuing obligation despite any settlement
of account or any other thing and survives termination of the Licence and the
expiry or termination of this Agreement.

 

10.4                       Insurance

 

TetraLogic must, at its own expense and before it commences human clinical
development of Products, effect and maintain thereafter during the Term and for
a period of not less than 3 years thereafter in respect of all Products,
commercially reasonable insurance against public liability and product liability
and all other risks usually insured in accordance with industry custom and
practice. TetraLogic must, on reasonable request by WEHI, provide to WEHI a copy
of any insurance policy and the certificate of currency in respect of each such
policy.

 

11.                              Termination

 

11.1                       Termination for Due Cause or Otherwise

 

Without limiting any other rights it may have, a party may terminate this
agreement by written notice to the other if Due Cause has arisen or as otherwise
permitted by this Agreement.

 

11.2                       Consequences of Termination

 

Subject to this clause, upon termination of this Agreement, all further rights
and obligations under this Agreement are at an end (except those that are
expressly or by implication intended to survive termination).  Clauses 3.4(d),
5.4, 9 and 10 shall survive the termination or expiration of this Agreement.

 

11.3                       Rights prior to Termination

 

Any termination of this Agreement will not affect the enforceability of any
other obligations of a party or rights against a party accrued prior to
termination.

 

12.                              Force Majeure

 

12.1                       Effect of Force Majeure

 

Where a party is unable, wholly or in part, by reason of Force Majeure, to carry
out any obligation under this Agreement, and that party:

 

(a)                                gives the other party prompt notice of that
Force Majeure including reasonable particulars and anticipated extent to which
it will be unable to perform or be delayed in performing that obligation; and

 

(b)                                does what it reasonably can to remove that
Force Majeure as quickly as reasonably possible (this does not require the
settlement of strikes, lockouts or other labour disputes or claims or demands by
any government on terms contrary to the wishes of the party affected),

 

that obligation is suspended so far as it is affected by Force Majeure during
the continuance of that Force Majeure and that party shall be allowed a
reasonable extension of time to perform its obligations.

 

16

--------------------------------------------------------------------------------


 

12.2                       Remedial action

 

If, after 30 days, the Force Majeure has not ceased, the parties shall meet in
good faith to discuss the situation and endeavour to achieve a mutually
satisfactory resolution to the problem.

 

13.                              Dispute Resolution

 

13.1                       Good faith negotiation

 

The parties shall without delay and in good faith attempt to resolve any dispute
or difference which may arise between them in relation to this Agreement.

 

13.2                       Disputes generally

 

Any dispute or difference relating to a matter shall be resolved in accordance
with the following procedure:

 

(a)                                the party claiming that a dispute exists
shall notify the other party in writing that a dispute exists and forthwith
submit such dispute or difference to the senior representatives of each party
for resolution;

 

(b)                                if the senior representatives are unable to
resolve the dispute or difference within a reasonable time, a meeting shall be
convened forthwith between the Chief Executive Officer of TetraLogic and a
senior representative of the WEHI for resolution of the dispute or difference;
and

 

(c)                                 if the dispute or difference is not resolved
by the persons referred to in paragraph 13.2(b) above, within such time as they
agree but not being more than sixty days, sub-clause 13.3 (mediation) shall
apply.

 

13.3                       Mediation

 

If any dispute or difference is not resolved by negotiation in accordance with
the above procedure, the parties agree that it shall first be referred to
mediation before either of them shall be entitled to commence any proceedings in
a court of competent jurisdiction or otherwise in respect of such dispute or
difference. However this (and the procedure referred to under sub-clause 13.2)
shall not preclude a party from seeking urgent interlocutory relief in a court
of competent jurisdiction.

 

14.                              Notices

 

14.1                       Method

 

A notice, consent or other communication under this Agreement is only effective
if it is in writing and either left at the addressee’s address or sent to the
addressee by mail or fax. If it is sent by mail, it is taken to have been
received 3 Business Days after it is posted. If it is sent by fax, it is taken
to have been received at the time indicated on the transmission report of the
machine from which the fax was sent in its entirety to the fax number of the
recipient. However, if transmission is completed after 5.00pm on a Business Day
or is sent on a day that is not a Business Day, the message is taken to have
been received at 9.00am on the next Business Day.

 

17

--------------------------------------------------------------------------------


 

14.2                       Address for service

 

A party’s address and fax number are those set out below, or as the party
notifies the sender from time to time:

 

TetraLogic

 

Address:

343 Phoenixville Pike, Malvern, Pennsylvania 19355 USA

Fax number:

+1 610-889-9994

Attention:

General Counsel

 

WEHI

 

Address:

1G Royal Parade, Parkville VIC 3052

Fax number:

+61 (03) 9345 2616

Attention:

Head, Business Development, The Walter and Eliza Hall Institute

 

15.                              General

 

15.1                       Amendment

 

This Agreement may only be varied or replaced by a document duly executed by the
parties.

 

15.2                       Assignment

 

A party shall not dispose of or encumber any right under this Agreement without
the prior written consent of the other party, provided, however, that either
party may assign this Agreement, without the consent of the other party, (i) to
any of its Affiliates, if the assigning party guarantees the full performance of
its Affiliates’ obligations hereunder, or (ii) in connection with the transfer
or sale of all or substantially all of its assets or business or in the event of
its merger or consolidation with another company, if the successor party agrees
in writing to be bound by this Agreement.  WEHI may sub-contract or collaborate
with third parties in respect of any aspect of the research and development
under this Agreement or the CRADA with the prior written consent of TetraLogic
(such consent not to be unreasonably withheld).

 

15.3                       Governing law

 

This Agreement is governed by the law in force in Victoria, Australia.

 

15.4                       Costs

 

Unless otherwise agreed, each party shall bear its own costs in relation to the
preparation and execution of this Agreement.

 

15.5                       Further assurance

 

Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
the other party may reasonably require to give full effect to this Agreement.

 

18

--------------------------------------------------------------------------------


 

15.6                       Waiver of rights

 

A right may only be waived in writing, signed by the party giving the waiver,
and:

 

(a)                                no other conduct of a party (including a
failure to exercise, or delay in exercising, the right) operates as a waiver of
the right or otherwise prevents the exercise of the right;

 

(b)                                a waiver of a right on one or more occasions
does not operate as a waiver of that right if it arises again; and

 

(c)                                 the exercise of a right does not prevent any
further exercise of that right or of any other right.

 

15.7                       Entire agreement

 

This Agreement together with the CRADA contains the entire agreement between the
parties with respect to its subject matter and supersedes all prior agreements
and understandings between the parties in connection with it. To the extent of
any inconsistency between the terms of this Agreement and the CRADA, this
Agreement prevails.

 

15.8                       Consents

 

Where this Agreement contemplates that a party may agree or consent to something
(however it is described), the party may:

 

(a)                                agree or consent, or not agree or consent, in
its absolute discretion; and

 

(b)                                agree or consent subject to conditions,

 

unless this Agreement expressly contemplates otherwise.

 

15.9                       Relationship

 

Nothing in this Agreement is to be treated as creating a partnership or joint
venture between the parties under the laws of any applicable jurisdiction and no
party may act or has any authority to act as agent of or in any way bind or
commit the other party to any obligation.

 

15.10                Counterparts

 

This Agreement may be executed in counterparts which may be exchanged in
facsimile or electronic form.

 

15.11                Attorneys

 

Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.

 

19

--------------------------------------------------------------------------------

 


 

Schedule — Project Details

 

ITEM

 

ISSUE

 

DETAILS

1.

 

Project Title and Number

 

 

2.

 

Project Plan

 

[Project Objectives]
[Proposed strategy to be followed]
[Potential outcomes]
[Project Milestones]
[Project Deliverables]
[Resource requirements]
[Student requirements (if any)]
[Required expenditure on new equipment (if any)]
[Analysis of Project risk]
[Analysis of the likely opportunities for commercialisation of potential Project
outcomes]

3.

 

Project leader

 

[Project Leader]

4.

 

Other key personnel

 

 

5.

 

Project committee

 

 

6.

 

Commencement date

 

 

7.

 

Completion date

 

 

8.

 

Project Contributions

 

[Amount per Project Party]
[Timing for Contribution]
[Manner of payment]
[Personnel]
[In-kind Contributions]

9.

 

Project budget

 

[Cash and in-kind contributions as above]
[Third party funding]
[Project expenditure breakdowns]
[Timing of expenditure]

10.

 

Background IP

 

[Description]
[Restrictions]

11.

 

Other relevant details

 

[Specify if commencement is subject to grant funding or other conditions]

 

20

--------------------------------------------------------------------------------


 

Execution

 

Executed as an agreement on

2014

 

Executed by

The Walter and Eliza Hall Institute of Medical Research

 

/s/ Carmela Monger

 

/s/ Julian Clerk

Witness

 

Authorised Representative

 

 

 

Carmela Monger

 

Julian Clerk

Name of Witness (please print)

 

Name of Authorised Representative (please print)

 

 

 

 

 

 

Executed by

 

 

TetraLogic Pharmaceuticals Corporation

 

 

 

 

 

 

 

/s/ Richard Sherman

Witness

 

Authorised Representative

 

 

 

 

 

Richard Sherman

Name of Witness (please print)

 

Name of Authorised Representative (please print)

 

21

--------------------------------------------------------------------------------